11/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0241


                                      DA 22-0241
                                   _________________

IN RE THE PARENTING OF:

S.D., and B.D.,

      Minor Children,

JENNIFER A. DUCHARME n/k/a, BRICK,
                                                                   ORDER
             Petitioner and Appellant,

      and

RICHARD B. DUCHARME,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Jennifer Brick, to all counsel of
record, and to the Honorable Peter B. Ohman, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                November 16 2022